Case: 19-20466      Document: 00515214499         Page: 1    Date Filed: 11/26/2019




                       REVISED November 26, 2019

           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 19-20466                                FILED
                                  Summary Calendar                      November 25, 2019
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MIGUEL ANGEL IBARRA-RAMOS, also known as Miguel Angel Ibarra
Ramos,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:18-CR-618-1


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Miguel Angel Ibarra-Ramos appeals his conviction for illegal reentry into
the United States. He challenges the district court’s denial of his motion to
dismiss the indictment, arguing that the indictment was invalid because the
notice to appear in his removal proceedings was defective because it failed to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20466     Document: 00515214499       Page: 2   Date Filed: 11/26/2019


                                  No. 19-20466

specify a time and date for his removal hearing, and that the removal order
was thus void. He concedes that the issue is foreclosed by Pierre-Paul v. Barr,
930 F.3d 684, 689-93 (5th Cir. 2019), and United States v. Pedroza-Rocha, 933
F.3d 490 (5th Cir. 2019), petition for cert. filed, (No. 19-6588) (Nov. 12, 2019),
but he wishes to preserve it for further review. The Government has filed an
unopposed motion for summary affirmance, agreeing that the issue is
foreclosed under Pierre-Paul and Pedroza-Rocha. Alternately, the Government
requests an extension of time to file its brief.
      In Pedroza-Rocha, this court applied Pierre-Paul to conclude that the
notice to appear was not rendered deficient because it did not specify a date for
the hearing, that any such alleged deficiency had not deprived the immigration
court of jurisdiction, and that Pedroza-Rocha could not collaterally attack his
notice to appear without first exhausting his administrative remedies. 933
F.3d at 496-98. Ibarra-Ramos’s arguments are, as he concedes, foreclosed by
this case. See id. Because the Government’s position “is clearly right as a
matter of law so that there can be no substantial question as to the outcome of
the case,” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir.
1969), the Government’s motion for summary affirmance is GRANTED, the
Government’s alternative motion for an extension of time to file a brief is
DENIED, and the judgment of the district court is AFFIRMED.




                                         2